FILED IN
                                    1BT COUPT OF APPEALS
                                      HC          -"•


                                      MAR 2 5 2015




f    +** rex** 9700**°"




fy    pests*" "* ,> /** **»«*"*•'*' ^ *



                             \S/A* /** *****
                           C/3
                                                            in
                                                            t*
                           •"•<.
                                                            E
                                                 to         0.
                        C < U                    CD
                                                 CVJ        <
                        UJ •-•_1-
                                             Lrt)           cc
                                                        UJ
                                                 C<»        X
                                                        CL



                        REC IV T
                               0COURT
          ad
                           w
                           cc
                           U-      HOUSTN.              CC CZ

                                                        °d
                                                            X    UJ




          ft.


          Ifl


—/
          «
•-/
          »

          A"

          N
                                                       ft
u
                                             K
                                             ^
                i1 y
                                                        5              en
                                                                       o
                                                                       to


                       %4 i $                                          o
                                                                       N
                                                                       N
                                                                       O
                                                                       O
                                                                       r-
                                                                       F-




      u




                                                                      >1